Citation Nr: 1755494	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-01 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1987, and from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.

The Veteran submits that he incurred a back injury while serving in the 82nd Airborne Division.  Specifically, the Veteran states that he injured his back in 1989 either from a basketball game or from a parachuting incident.  The Veteran states that he received ultrasound treatment between April 1989 and August 1990, and was placed on no duty and then light duty.

The Board notes that in September 2011, VA made a formal finding of unavailability for some of the Veteran's service records and notified the Veteran accordingly.  See 38 U.S.C. § 5103A(b)(2) (2012).  In the October 2011 rating decision, the AOJ noted that that the Veteran's service treatment records for the second period of service, the pertinent period for this matter, are unavailable for review.  Upon review of the record, it appears to the Board that the only medical records from the pertinent time period are the Veteran's dental records.  The Board is mindful that, in situations such as this, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that the Veteran's April 1993 DD-214 states that he was awarded a parachutist badge, indicating that he received training as a parachutist and therefore participated in parachute jumps.

Although records from the pertinent service period are scarce, some or all of the Veteran's March 1993 discharge paperwork is of record.  In his March 1993 report of medical history, associated with his separation examination, the Veteran noted recurrent back pain.  Regardless of whether the Veteran injured his back playing basketball or in a parachuting incident, the notation on his report of medical history suggests that the Veteran incurred a back injury or, at the very least, suffered from back pain in service.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.304(b) (2017).

The Veteran has been receiving care for his back pain at VA facilities since at least 2010.  In March 2013, a VA examiner diagnosed the Veteran with: (1) central and bilateral paracentral disc herniation at L3-L4 level that causes mild central canal compromise, disc osteophytes at L3-L4, L4-L5 level that cause moderate right, mild left neural foramen compromise; and (2) central disc herniation at L5-S1 level, mild to moderate bilateral neural foramen compromise from disc osteophytes.  The Veteran therefore has a current disability.  

It appears to the Board that the AOJ had not requested an opinion as to the etiology of the Veteran's back disability and the examiners did not provide an opinion thereto.  See 38 U.S.C. § 5103 (2012).  The examinations are therefore inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the examination reports are inadequate, and another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his back disability.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  All findings should be set forth in detail.

The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's back disability is etiologically related to active service, to include the reported basketball or parachute injury or the complaints of back pain at separation.  

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






